United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-3699
                                 ___________

David Hugh Williams,                    *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Terry Campbell, Warden, Maximum         *
Unit, Arkansas Department of            *
Correction; Tom Pitts, Former Assistant *
Warden, Maximum Security Unit,          *
Arkansas Department of Correction;      *
Billy Taylor, Former Unit Manager,      *
Arkansas Department of Correction;      *   Appeal from the United States
McIntosh, Mr., Classification           *   District Court for the
Officer, Arkansas Department of         *   Eastern District of Arkansas.
Correction; Shelton, Lt., Arkansas      *      [UNPUBLISHED]
Department of Correction; D. Creason, *
Arkansas Department of Correction;      *
John Does, Classification Committee *
Members, Maximum Security Unit,         *
Arkansas Department of Correction;      *
Pippin, Mr., Arkansas Department of     *
Correction; David Guntharp,             *
Deputy Director, Arkansas Department *
of Correction; Larry Norris,            *
Director, Arkansas Department of        *
Correction,                             *
                                        *
             Appellees.                 *
                                    ___________

                          Submitted: November 6, 2001

                               Filed: December 6, 2001
                                    ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

        Arkansas prisoner David Hugh Williams appeals the district court’s1 dismissal
after an evidentiary hearing of his 42 U.S.C. § 1983 action. Williams alleged that
defendants--all prison officials--violated his constitutional rights by searching his
cell, seizing his personal property, delaying in returning some of the seized property,
and housing him in administrative segregation. We affirm.

       As an initial matter, we conclude that the district court did not abuse its
discretion in denying Williams leave to amend his complaint to add a retaliation claim
and more defendants, see Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir.
1998), and in not permitting Williams to call witnesses whose testimony would have
been cumulative to his, see Salaam v. Lockhart, 856 F.2d 1120, 1124 (8th Cir. 1988).

       Upon de novo review, see Randle v. Parker, 48 F.3d 301, 303 (8th Cir. 1995),
we conclude that dismissal was appropriate. The search of Williams’s cell did not
violate the Fourth Amendment. See Hudson v. Palmer, 468 U.S. 517, 529-30 (1984)
(prisoners have no legitimate expectation of privacy in prison cell, and thus Fourth


      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-
Amendment proscription against unreasonable searches does not apply to prison
cells). Defendants’ failure to return the property they seized during the search did not
violate Williams’s Fourteenth Amendment rights. See id. at 536 (when state actor
deprives individual of personal property, individual does not have § 1983 claim if
state law provides adequate post-deprivation remedy); Ark. Code Ann. § 19-10-
204(a) (Michie 1998 & Lexis-Nexis Supp. 2001) (vesting Arkansas State Claims
Commission with “exclusive jurisdiction over all claims against the State of Arkansas
and its several agencies, departments and institutions”). Williams failed to show an
Eighth Amendment violation based on the seizure of his medically prescribed cotton
blankets and boots. See Sherrer v. Stephens, 50 F.3d 496, 496-97 (8th Cir. 1994) (per
curiam) (inmate who alleged constitutional violation based on delay in treating
broken finger did not submit sufficient evidence that defendants were deliberately
indifferent or that delay adversely affected his prognosis). Finally, Williams testified
to receiving sixty-day reviews after which prison officials recommended that his
administrative-segregation confinement be continued.

     The judgment is affirmed. We deny Williams’s motions on appeal for
mandamus and injunctive relief, as well as his request to add appellees.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-